DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1, 9, 11, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
Response to Arguments
Applicant's remarks filed 22 December 2020 have been fully considered and Examiner’s response is as follows:
Regarding §101:
Applicant remarks page 9 argues:
Claim 1 as currently amended does not contain elements that can be performed mentally. Applicant submits that because Claim 1 as currently amended requires "by a processor, automatically analyzing … object," the claimed invention cannot practically be performed in the mind.
This argument is unpersuasive.
“October 2019 Update: Subject Matter Eligibility” (issued October 17, 2019) [herein “October 2019 Update”] page 8 section “ii. A Claim That Requires A Computer May Still Recite A Mental Process” states “The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.”
Applicant remarks page 10 argues:
Applicant does not assert that Claim 1 is not directed to mental processes because of the use of the processor and memory alone. Instead, Applicant asserts that Claim 1 is not directed to mental processes because of the totality of the Claim 1 elements. Specifically, one cannot mentally define location of loading and boundary conditions on points of a CAD model and, in turn, perform a simulation using the defined conditions to determine and produce design of an object. 

However, Applicant should not the below §112(a) rejection because this claim feature is lacking written description support. Applicant should take care that when the §112(a) new matter issues are addressed the §101 subject matter eligibility issues are not reintroduced.
Applicant remaining remarks regarding §101 at pages 10-12 are moot.

Regarding §102/103:
Applicant remarks pages 13-14 argues:
Applicant maintains that Banta does not anticipate the Claim 1 functionality of "analyzing morphology of a CAD model representing a real-world physical object and identifying a function ... of an element of the CAD model." … Applicant submits that Banta determines the~ of object in a CAD model, fastener, but does not determine the function of the fastener. In the Advisory Action, in response to Applicant's foregoing position, the Office contends that "one of ordinary skill in the art would understand identification of a fastener as identifying an element with a fastening function." Advisory Action, page 3. Applicant respectfully disagrees.
This argument is unpersuasive.
Examiner continues to maintain that one of ordinary skill in the art would understand identification of a fastener as identifying an element with a fastening function.
Applicant remarks page 14 further argues:
Specifically, identifying a fastener as described in Banta is not equivalent to identifying that the fastener is being used, i.e., functioning, as a fastener. …
This argument is unpersuasive.
If an identified fastener is not functioning as a fastener – then why is it identified as a fastener? Does Applicant think it is reasonable to interpret identifications as a fastener as somehow not teaching operating as a fastener? If it doesn’t teach a fastener operating as a fastener, does Applicant mean to indicate one of ordinary skill in the art would understand that a “fastener” operates as something other than a fastener? Applicant’s argument goes against the explicit wording used in Banta and seems counter to the plain meaning. Accordingly, Applicant’s argument is unpersuasive.
Applicant remarks page 14 continues:
For example, a fastener may perform various functions, such as, bonding two objects or serving as a point of rotation.
Yes, these are both examples of different fastening functions. Examiner notes that any possible function can be further reduced into sets of narrower functions. As an example, bonding two objects together can be accomplished by gluing, epoxying, welding, screwing, and several other chemical and mechanical bonds. The fact there are different types of bonding does not negate bonding as a function. Similarly, the fact that there are different types of fastening does not negate fastening as a function. This argument is unpersuasive.
Applicant remarks page 14 further argues:
Applicant maintains that the Machinery Handbook does not constitute rules “corresponding to the identified function of the element of the CAD model” as required by Claim 1. The generic description of determining a fastener's preload, tensile stress area, and strength according to the Machinery Handbook is insufficient to support a rejection under 35 U.S.C. 102(a)(1) of the quoted claim terms.
This argument is unpersuasive.
It is clear the handbook constitutes “rules” within the broad meaning of that term. It is also clear the cited rules correspond to the elements as fasteners.
Accordingly, Applicant’s sole argument seems based on asserting that the fasteners do not correspond to a fastening function. As discussed above in Applicant’s previous argument Examiner is unpersuaded by this argument. Fasteners correspond with fastening.
Applicant remarks page 15 further argues:
Firstly, Banta does not describe defining both loading and boundary conditions.
This argument has been fully considered and is persuasive regarding boundary conditions. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Banta in view of US 2004/0122630 A1 Fife [herein “Fife”].
Banta paragraphs 35 and 47 disclose calculating preload for fastener objects. These are loading conditions for the fastener elements and fastener locations.
But Banta does not explicitly disclose the loading as a boundary condition; however, in analogous art of CAD model simulation, Fife paragraph 33 lines 1-2 teach “the file structure of an exemplary embodiment of a CAD system model file 70.” The file structure of a model file is defining in memory.
Loads 85 imposed on the object during the FEA are contained in loads 85 area of file 70. Boundary conditions 85 include loads acting on the object and constraints that define how the object is restrained.” Boundary conditions acting on the object are boundary conditions on elements of the CAD model. Fife paragraph 5 lines 22-24 teach “Datum points are added to position loads, mesh constraints, bar elements, and mass elements.” Datum points for the loads and constraints are points on elements of the CAD model on which the boundary conditions are defined.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Banta and Fife. One having ordinary skill in the art would have found motivation to use loads and boundary conditions into the system of CAD model simulation for the advantageous purpose of “produce results in the computer object that accurately reflect the responses of the physical object subject to stresses in the physical world.” See Fife paragraph 36.
Applicant remarks page 15 further argues:
Secondly, Banta does not define the loading and boundary conditions on points of the element of the CAD model.
This argument is unpersuasive.
Banta paragraph 44 discloses “All the nodes (i.e., the points in the mesh) in the influence radius 310 are considered when a contact or connection condition is created.” Nodes, the points in the mesh, are points on elements of the CAD model.

Applicant remarks page 15 “thirdly” repeats the above argument of page 14 regarding the Machinery Handbook. See Examiner’s above discussion of this argument above.
Specification
The title has been appropriately corrected. Accordingly, examiner's objection(s) to the specification is withdrawn.
Claim Objections
Claims 1, 11, and 20 have been appropriately corrected. Accordingly, examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 20 recites in the preamble “simulation determining geometric design” and in the last clause recites “executing the simulation determines and provides a three-dimensional (3D) geometric design of the real-world physical object.” The Specification lacks any description of the simulation generating, providing, or otherwise determining the geometric design. For example, Specification paragraph 5 states:
Example simulation modeling processes include: (1) importing geometry as a native CAD or boundary representation model,
Importing the CAD geometry is using geometry as input for the simulation. There is no description of geometry as an output of the simulation.
Specification paragraph 27 teaches automated variant analysis:
In addition, the manual process of setting simulation conditions often interferes with the correct placement of loads and boundary conditions in cases where an automatic geometric variation is created upon placing the loads and boundaries. … because existing methods require humans to manually author loads and boundary conditions, these existing methods prevent the use of simulation models for automated variant analysis.
occurs before the simulation because the setting of simulation conditions on the automatic geometric variation occurs before the execution of said simulation. Therefore, it is clear Specification paragraph 27 fails to describe the simulation creating or determining the geometric design.
Specification paragraph 50 states “Further still, results of the simulation can be used to improve the design of the real-world object through for example, an optimization simulation.” Here, the specification teaches the results of the simulation are used for determining said improvements to the real-world object. The simulation is generating “results” and it is those results and not the simulation which is determining the geometry.
Accordingly, the Specification fails to provide written description support for claims 1, 11, and 20 as now recited regarding “simulation determining geometric design.”
For purposes of compact prosecution the Examiner is interpreting a 3D geometry which is input into a simulation as being a “provided” and “determined” 3D geometry when said simulation produces acceptable simulation results for said 3D geometry.
Dependent claims 2-10 and 12-19 are rejected for depending upon a rejected claim.
Claim 20 is further rejected for reciting “executing the simulation using the at least one defined loading condition and boundary condition” which appears to be typographic error for “executing the simulation using the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379309 A1 Banta, et al. [herein “Banta”] in view of US 2004/0122630 A1 Fife [herein “Fife”].
1. A computer-implemented method of automatically setting conditions for a simulation determining geometric design of a real-world physical object represented by a computer aided design (CAD) model.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength.” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation.
Claim 1 further recites “the method comprising: by a processor.” Banta paragraph 53 discloses “a computerized modeling system 500 that includes a CPU 502, a computer monitor 504, a keyboard input device 506, a mouse input device 508, and a storage device 510.” A CPU is a processor.
Claim 1 further recites “automatically analyzing morphology of a CAD model representing a real-world physical object and identifying a function, as used in the real-world physical object, of an element of the CAD model.” Banta abstract lines 5-6 disclose “automatically analyze the CAD component and derive properties for use by the simulation process.” Automatically analyzing is automatically analyzing.
Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Analyzing a CAD model for a component representative of a fastener is analyzing the morphology to determine the component represents a fastener (a real-world physical object). See also Banta paragraphs 41 and 46. Identifying that the component is a fastener is identifying a fastening function of said component. The CAD model being fastened at the respective component location is a real-world function for the physical object.
Claim 1 further recites “by the processor, responsively designing the real-world physical object represented by the CAD model through performing a simulation.” Banta analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Claim 1 further recites “where performing the simulation includes: defining, in memory associated with the processor.” Banta paragraph 53 discloses “a computerized modeling system 500 that includes a CPU 502, a computer monitor 504, a keyboard input device 506, a mouse input device 508, and a storage device 510.” A CPU is a processor. The storage device of the computer is a memory associated with the processor. See further Banta paragraph 56 second to last sentence.
Claim 1 further recites “defining, …, location of both a loading condition and a boundary condition on points of the element of the CAD model based upon one or more rules stored in a database as corresponding to the identified function, as used in the real-world physical object, of the element of the CAD model.” Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength ( e.g., in accordance with Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation. The identified fastener object is a location for the corresponding loading conditions. Determining the strength in accordance with the Machinery Handbook 27th edition is determining the strength according to rules corresponding to the identified fastener function of the fastener element of the CAD model. The Machinery Handbook is a set of rules. See further Banta paragraph 49.
Banta paragraph 47 discloses “(b) the sizing information for the contacting fastener part is determined (e.g., by reading a fastener database).” Reading a fastener database to determine fastener sizing information is storing rules about fastener sizing (dimensions) which correspond with rules regarding preload and strength of fasteners of the corresponding size.

But Banta does not explicitly disclose the loading as a boundary condition; however, in analogous art of CAD model simulation, Fife paragraph 33 lines 1-2 teach “the file structure of an exemplary embodiment of a CAD system model file 70.” The file structure of a model file is defining in memory.
Fife paragraph 35 lines 5-9 teaches “Loads 85 imposed on the object during the FEA are contained in loads 85 area of file 70. Boundary conditions 85 include loads acting on the object and constraints that define how the object is restrained.” Boundary conditions acting on the object are boundary conditions on elements of the CAD model. Fife paragraph 5 lines 22-24 teach “Datum points are added to position loads, mesh constraints, bar elements, and mass elements.” Datum points for the loads and constraints are points on elements of the CAD model on which the boundary conditions are defined.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Banta and Fife. One having ordinary skill in the art would have found motivation to use loads and boundary conditions into the system of CAD model simulation for the advantageous purpose of “produce results in the computer object that accurately reflect the responses of the physical object subject to stresses in the physical world.” See Fife paragraph 36.
Claim 1 further recites “automatically setting conditions in the simulation of the real-world physical object.” Banta title discloses “Automatic Creation of Fasteners for Simulating a Computer-Aided Design (CAD) Model.” Automatically creating the fastener with calculated preload, tensile stress, and strength – for simulation is automatically setting conditions in a simulation.
Claim 1 further recites “and executing the simulation using the defined loading condition and boundary condition.” Banta paragraph 49 disclose:
In addition, using properties of the fastener, the preload force and/or preload path may be calculated (e.g., see Machinery's Handbook, 27th Edition). These may be used in the simulation study to define tension (e.g., when the connector is tight), which may then be used as input to the simulation process.

See Fife paragraphs 35-36 discussed above regarding loading as a boundary condition.
Claim 1 further recites “wherein executing the simulation determines and provides a three-dimensional (3D) geometric design of the real-world physical object.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Banta paragraph 55 lines 3-4 disclose “allows a design engineer to create and modify a 3D model.” A 3D model is a three-dimensional design.
Claim 2 further recites “2. The method of Claim 1 wherein analyzing the morphology of the CAD model includes analyzing at least one of: topology and dimensions of the element of the CAD model.” From the above list of alternatives the Examiner is selecting “dimensions.”
Banta paragraph 34 last sentence discloses “The thread diameter and the thread pitch of a threaded fastener along with the material properties of the fastener are used to calculate the axial preload.” At least thread diameter is a dimension of the fastener CAD element. Furthermore, Banta paragraph 41 line 11 discloses “dimension(s) as a fastener.”
Claim 3 further recites “3. The method of Claim 1 wherein the defining is further based on a solver type of the simulation.” Banta paragraph 45 lines 7-13 disclose:
The design engineer then sets up a simulation study, such as a linear or nonlinear (static or dynamic) simulation study (step 410). Other simulation studies that may be constructed and conducted on CAD models are static, buckling, frequency, harmonic, random, vibration, modal time history, thermal, response spectrum, drop test, fatigue, and design studies.
This is a plurality of different types of simulation. At least a buckling simulation study is a solver type of the simulation – solving for buckling.
4. The method of Claim 3 wherein the one or more rules correspond to both the identified function of the element of the CAD model and the solver type.” Banta paragraph 45 lines 7-13 disclose:
The design engineer then sets up a simulation study, such as a linear or nonlinear (static or dynamic) simulation study (step 410). Other simulation studies that may be constructed and conducted on CAD models are static, buckling, frequency, harmonic, random, vibration, modal time history, thermal, response spectrum, drop test, fatigue, and design studies.
This is a plurality of different types of simulation. At least a buckling simulation study is a solver type of the simulation – solving for buckling. Banta only discusses fastener elements (see i.e. Banta title), therefore each of these types of simulation, including the buckling simulation study, is corresponding to the identified fastener function. Banta paragraph 36 further discloses “a bolt should bend during certain simulation studies.” A bolt bending during certain simulation studies is a rule corresponding to the bolts fastener function and the “certain simulation studies.”
Claim 5 further recites “5. The method of Claim 1 wherein the one or more rules corresponding to the identified function of the element of the CAD model are predefined.” Banta paragraph 47 discloses “(b) the sizing information for the contacting fastener part is determined (e.g., by reading a fastener database).” Reading a fastener database to determine fastener sizing information is storing rules about fastener sizing (dimensions) which correspond with rules regarding preload and strength of fasteners of the corresponding size. The fastener database is predefined rules for respectively sized fasteners.
Claim 6 further recites “6. The method of Claim 5 wherein the one or more predefined rules are user developed rules associating at least one of a loading condition and a boundary condition with functionality of an element of a CAD model.” Banta paragraph 17 last sentence discloses “(d) enabling a user to interactively designate the first CAD component.” A user designating the CAD components is the user defining the fastener CAD elements according to the users wishes/rules. 
Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength ( e.g., in accordance with Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation. Determining the strength in accordance See further Banta paragraph 49.
The Machinery Handbook is a set of rules defined by the authors of the handbook. Thus, using the Machinery Handbook to define strength, tensile stress, and preloading is using the user predefined rules of the authors of the Machinery Handbook.
Claim 7 further recites “7. The method of Claim 1 further comprising: identifying the one or more rules from a plurality of CAD models with previously defined simulation conditions.” Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength ( e.g., in accordance with Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation. The identified fastener object is a location for the corresponding loading conditions. Determining the strength in accordance with the Machinery Handbook 27th edition is determining the strength according to rules corresponding to the identified fastener function of the fastener element of the CAD model. The Machinery Handbook is a set of rules.
Banta paragraph 49 discloses “In addition, using properties of the fastener, the preload force and/or preload path may be calculated (e.g., see Machinery's Handbook, 27th Edition).” Using properties of the fastener in connection with the Machinery’s Handbook is identifying respective rules within the handbook which correspond with appropriate rules for the respective model. The rules taught by the Machinery’s Handbook (according to fastener properties) are from models and modeling of real-world models which correspond with the respective fastener properties. That is, the expertise embodied in the Machinery’s Handbook is from a plurality of previous modeling and specifically identifies the respective rules to be applied in each instance.
Claim 8 further recites “8. The method of Claim 7 wherein identifying the one or more rules from a plurality of CAD models with previously defined simulation conditions identifies associations between functionality of elements of the plurality of CAD models, and said previously defined simulation conditions including at least one of boundary conditions and loading conditions previously defined for the elements of the plurality of CAD models.” Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength ( e.g., in accordance with Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation. The identified fastener object is a location for the corresponding loading conditions. Determining the strength in accordance with the Machinery Handbook 27th edition is determining the strength according to rules corresponding to the identified fastener function of the fastener element of the CAD model. The Machinery Handbook is a set of rules.
Banta paragraph 49 discloses “In addition, using properties of the fastener, the preload force and/or preload path may be calculated (e.g., see Machinery's Handbook, 27th Edition).” Using properties of the fastener in connection with the Machinery’s Handbook is associating the function of “fastener” with corresponding properties with associated previously defined simulation conditions. The rules embodied in the Machinery’s Handbook is previous to any instant modeling being performed and is thus previously defined for corresponding models meeting the respective criteria.
Claim 9 further recites “9. The method of Claim 1 wherein defining location of both a loading condition and a boundary condition on points of the element of the CAD model is further based upon a real-world material of a part of the real-world physical object the element of the CAD model represents.” Banta paragraph 47 last sentence discloses “The information regarding fastener material described in (d) is used to calculate the preload, that is, the force that holds a joint together; see Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” The fastener material as described in the Machinery Handbook is real-world materials for the fastener.
Banta paragraph 44 discloses “All the nodes (i.e., the points in the mesh) in the influence radius 310 are considered when a contact or connection condition is created.” Nodes, the points in the mesh, are points on elements of the CAD model.
Claim 11 recites “11. A system to automatically set conditions for a simulation determining geometric design of a real-world physical object represented by a computer aided design (CAD) model.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength.” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation.
Claim 11 further recites “the system comprising: a processor; and a memory with computer code instructions stored thereon.” Banta paragraph 53 discloses “a computerized modeling system 500 that includes a CPU 502, a computer monitor 504, a keyboard input device 506, a mouse input device 508, and a storage device 510.” A CPU is a processor.
Banta paragraph 56 second to last sentence discloses “non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks.”
Claim 11 further recites “the processor and the memory, with the computer code instructions being configured to cause the system to: automatically analyze morphology of a CAD model representing a real-world physical object and identify a function, as used in the real-world physical object, of an element of the CAD model.” Banta abstract lines 5-6 disclose “automatically analyze the CAD component and derive properties for use by the simulation process.” Automatically analyzing is automatically analyzing.
Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Analyzing a CAD model for a component representative of a fastener is analyzing the morphology to determine the component represents a fastener (a real-world physical object). See also Banta paragraphs 41 and 46. Identifying that the component is a fastener is 
Claim 11 further recites “and responsively design the real-world physical object represented by the CAD model through performing a simulation.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Claim 11 further recites “where performing the simulation includes: defining, in the memory.” Banta paragraph 53 discloses “a computerized modeling system 500 that includes a CPU 502, a computer monitor 504, a keyboard input device 506, a mouse input device 508, and a storage device 510.” A CPU is a processor. The storage device of the computer is a memory associated with the processor. See further Banta paragraph 56 second to last sentence.
Claim 11 further recites “where performing the simulation includes: defining, …, location of both a loading condition and a boundary condition on points of the element of the CAD model based upon one or more rules stored in a database as corresponding to the identified function, as used in the real-world physical object, of the element of the CAD model.” Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength ( e.g., in accordance with Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation. The identified fastener object is a location for the corresponding loading conditions. Determining the strength in accordance with the Machinery Handbook 27th edition is determining the strength according to rules corresponding to the identified fastener function of the fastener element of the CAD model. The Machinery Handbook is a set of rules. See further Banta paragraph 49.

Banta paragraph 44 discloses “All the nodes (i.e., the points in the mesh) in the influence radius 310 are considered when a contact or connection condition is created.” Nodes, the points in the mesh, are points on elements of the CAD model.
But Banta does not explicitly disclose the loading as a boundary condition; however, in analogous art of CAD model simulation, Fife paragraph 33 lines 1-2 teach “the file structure of an exemplary embodiment of a CAD system model file 70.” The file structure of a model file is defining in memory.
Fife paragraph 35 lines 5-9 teaches “Loads 85 imposed on the object during the FEA are contained in loads 85 area of file 70. Boundary conditions 85 include loads acting on the object and constraints that define how the object is restrained.” Boundary conditions acting on the object are boundary conditions on elements of the CAD model. Fife paragraph 5 lines 22-24 teach “Datum points are added to position loads, mesh constraints, bar elements, and mass elements.” Datum points for the loads and constraints are points on elements of the CAD model on which the boundary conditions are defined.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Banta and Fife. One having ordinary skill in the art would have found motivation to use loads and boundary conditions into the system of CAD model simulation for the advantageous purpose of “produce results in the computer object that accurately reflect the responses of the physical object subject to stresses in the physical world.” See Fife paragraph 36.
Claim 11 further recites “thereby automatically setting conditions in the simulation of the real-world physical object.” Banta title discloses “Automatic Creation of Fasteners for Simulating a Computer-Aided Design (CAD) Model.” Automatically creating the fastener with calculated preload, tensile stress, and strength – for simulation is automatically setting conditions in a simulation.
and executing the simulation using the defined loading condition and boundary condition.” Banta paragraph 49 disclose:
In addition, using properties of the fastener, the preload force and/or preload path may be calculated (e.g., see Machinery's Handbook, 27th Edition). These may be used in the simulation study to define tension (e.g., when the connector is tight), which may then be used as input to the simulation process.
Using the properties, preload forces, and tension for the simulation study and as input to the simulation process is performing the simulation study using the loading and boundary condition.
See Fife paragraphs 35-36 discussed above regarding loading as a boundary condition.
Claim 11 further recites “wherein executing the simulation determines and provides a three-dimensional geometric design of the real-world physical object.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Banta paragraph 55 lines 3-4 disclose “allows a design engineer to create and modify a 3D model.” A 3D model is a three-dimensional design.
Dependent claims 12-16 are substantially similar to claims 2-6 above and are rejected for the same reasons.
Dependent claims 17 and 18 are substantially similar to claims 7, and 8 above and are rejected for the same reasons.
Claim 20 recites “20. A non-transitory computer program product to automatically set conditions for a simulation determining geometric design of a real-world physical object represented by a computer aided design (CAD) model.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design 
Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength.” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation.
Claim 20 further recites “the computer program product executed by a server in communication across a network with one or more clients and comprising: a non-transitory computer readable medium storing program instructions which, when executed by a processor.” Banta paragraph 53 line 17-18 disclose “computer hardware platforms.” A suitable computer hardware platform is a computer server. Banta paragraph 56 lines 4-9 disclose “a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps may be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output.”
Claim 20 further recites “causes the processor to: automatically analyze morphology of a CAD model representing a real-world physical object and identify a function, as used in the real-world physical object, of an element of the CAD model.” Banta abstract lines 5-6 disclose “automatically analyze the CAD component and derive properties for use by the simulation process.” Automatically analyzing is automatically analyzing.
Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Analyzing a CAD model for a component representative of a fastener is analyzing the morphology to determine the component represents a fastener (a real-world physical object). See also Banta paragraphs 41 and 46. Identifying that the component is a fastener is identifying a fastening function of said component. The CAD model being fastened at the respective component location is a real-world function for the physical object.
Claim 20 further recites “and responsively design the real-world physical object represented by the CAD model through performing a simulation.” Banta paragraph 14 analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Claim 20 further recites “where performing the simulation includes: defining, in memory associated with the processor.” Banta paragraph 53 discloses “a computerized modeling system 500 that includes a CPU 502, a computer monitor 504, a keyboard input device 506, a mouse input device 508, and a storage device 510.” A CPU is a processor. The storage device of the computer is a memory associated with the processor. See further Banta paragraph 56 second to last sentence.
Claim 20 further recites “defining, …, location of both a loading condition and a boundary condition on points of the element of the CAD model based upon one or more rules stored in a database as corresponding to the identified function, as used in the real-world physical object, of the element of the CAD model.” Banta paragraph 35 discloses “the present invention calculates the fastener object's preload, tensile stress area (…), and strength ( e.g., in accordance with Machinery Handbook 27th Edition, page 1495, Industrial Press, Inc., New York, N.Y. (2004).” Calculating strength, tensile stress, and preload is automatically setting certain loading conditions for the simulation. The identified fastener object is a location for the corresponding loading conditions. Determining the strength in accordance with the Machinery Handbook 27th edition is determining the strength according to rules corresponding to the identified fastener function of the fastener element of the CAD model. The Machinery Handbook is a set of rules. See further Banta paragraph 49.
Banta paragraph 47 discloses “(b) the sizing information for the contacting fastener part is determined (e.g., by reading a fastener database).” Reading a fastener database to determine fastener sizing information is storing rules about fastener sizing (dimensions) which correspond with rules regarding preload and strength of fasteners of the corresponding size.

But Banta does not explicitly disclose the loading as a boundary condition; however, in analogous art of CAD model simulation, Fife paragraph 33 lines 1-2 teach “the file structure of an exemplary embodiment of a CAD system model file 70.” The file structure of a model file is defining in memory.
Fife paragraph 35 lines 5-9 teaches “Loads 85 imposed on the object during the FEA are contained in loads 85 area of file 70. Boundary conditions 85 include loads acting on the object and constraints that define how the object is restrained.” Boundary conditions acting on the object are boundary conditions on elements of the CAD model. Fife paragraph 5 lines 22-24 teach “Datum points are added to position loads, mesh constraints, bar elements, and mass elements.” Datum points for the loads and constraints are points on elements of the CAD model on which the boundary conditions are defined.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Banta and Fife. One having ordinary skill in the art would have found motivation to use loads and boundary conditions into the system of CAD model simulation for the advantageous purpose of “produce results in the computer object that accurately reflect the responses of the physical object subject to stresses in the physical world.” See Fife paragraph 36.
Claim 20 further recites “thereby automatically setting conditions in the simulation of the real-world physical object.” Banta title discloses “Automatic Creation of Fasteners for Simulating a Computer-Aided Design (CAD) Model.” Automatically creating the fastener with calculated preload, tensile stress, and strength – for simulation is automatically setting conditions in a simulation.
Claim 20 further recites “and executing the simulation using the at least one defined loading condition and boundary condition.” Banta paragraph 49 disclose:
In addition, using properties of the fastener, the preload force and/or preload path may be calculated (e.g., see Machinery's Handbook, 27th Edition). These may be used in the simulation study to define tension (e.g., when the connector is tight), which may then be used as input to the simulation process.
Using the properties, preload forces, and tension for the simulation study and as input to the simulation process is performing the simulation study using the at least one loading or boundary condition.
See Fife paragraphs 35-36 discussed above regarding loading as a boundary condition.
Claim 20 further recites “wherein executing the simulation determines and provides a three-dimensional (3D) geometric design of the real-world physical object.” Banta paragraph 14 discloses “The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.” Banta paragraph 29 lines 1-2 disclose “design engineers may need to create different objects.” Design engineers using simulation studies of CAD models is using simulation in designing/determining geometry of real-world objects. Banta paragraph 45 lines 8-13 defines various “simulation studies” that can be conducted on the CAD models.
Banta paragraph 55 lines 3-4 disclose “allows a design engineer to create and modify a 3D model.” A 3D model is a three-dimensional design.
Dependent Claims 10 and 19
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banta and Fife as applied to claims 1 and 11 above, and further in view of Danglade, F., et al. “On the use of Machine Learning to Defeature CAD Models for Simulation” Computer Aided Design & Applications, vol. 11, no. 3, pp. 358-368 (2013) [herein “Danglade”].
Claim 10 further recites “10. The method of Claim 1 wherein the element of the CAD model is formed by a plurality of boundary representations.” Danglade page 359 left column section 2 second paragraph teaches “the different types of geometric models (e.g. native CAD models, B-Rep models and even meshes [1]).” A B-rep model is a CAD model formed by a plurality of Boundary Representations (B–reps).
Claim 10 further recites “and the step of defining includes defining at least one of a boundary condition and a loading condition for each of the boundary representations in the plurality.” Banta paragraph 55 discloses “a solid modeling system that may be used to construct a 3D model consisting of one or more solid and surface bodies.”

However, Banta does not explicitly disclose defining a boundary or loading condition for each boundary representation; however, in analogous art of automatic CAD model preparation for simulation, Danglade page 358 instruction first paragraph teaches “machine learning techniques can be a good mean to find rules that drive the CAD models preparation processes.” Danglade page 366 conclusion teaches:
In this paper, the way machine learning can be used to learn how to adapt CAD models for simulation models preparation is investigated for a particular step of defeaturing (identification of feature to delete or to retain).
Deleting or retaining features is identifying boundary conditions for simulation – namely the boundaries of the model for simulation. The data models of the machine learning process are a plurality of CAD models.
Danglade page 362 right column first sentence teaches “The main learning’s aim is to provide ranking rules in order to be able to identify the features which have to be removed or retained.” The features are functionality of elements. Whether the features are removed or retained is defining at least one boundary condition in the boundary of the model. Defining the boundaries of the simulation model is defining the boundary conditions for each boundary representation retained (or removed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Banta, Fife, and Danglade. One having ordinary skill in the art would have found motivation to use machine learning of defeaturing rules into the system of CAD model simulation for the advantageous purpose “to capitalize the knowledge embedded in a set of adaption scenarios” and for preparing a digital model for simulation. See Danglade page 358 introduction first paragraph last sentence and Danglade abstract.
Dependent claim 19 is substantially similar to claim 10 above and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        22 January 2021